DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18-20 are objected to because of the following informalities: the use of “and/or.” 
Claims 18 and 20 recite the combination of conjunctions “and/or.” The combination of conjunctions “and/or,” makes the claim(s) unclear whether both terms are to be considered, or if only one of them is to be considered. For the purpose of examination, the Examiner will reasonably interpret the terms in the alternative only. Appropriate correction is required. Claim 19 is also objected to based on ts dependency to claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-9 recite the limitation “the device.” The limitation “a variable resistance device,” is previously introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the variable resistance device”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 or 6. Therefore, claims 1-9 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-5 and 7-9 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or 6.

Claim 1 recites the limitation “the resistance.” The limitation is not previously introduced in claim 1. As such, the limitation lacks antecedent basis. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-5 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 2 recites the limitation “the restrictive device.” The limitations “a variable resistance device” and “an adjustable restrictive device,” are previously introduced in claims 1 and 2, respectively. As such, the subsequent limitation is either (1) not following antecedent basis; or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 or 2. Therefore, claim 2 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3 and 4 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2.

Claims 2 and 12 recite the limitation “the size.” The limitation is not previously introduced in claim 1, 2 or 10-12. As such, the limitation lacks antecedent basis. Therefore, claims 2 and 12 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3, 4, 13 and 14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2 or 12.

Claims 3 and 13 recite the limitations “the moveable members” and “the motor output shaft.” The limitations are not previously introduced in claim 1-3 or 10-13. As such, the limitations lack antecedent basis. Therefore, claims 3 and 13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 4 and 14 are also rejected under 35 U.S.C. § 112(b), based on its respective dependencies to claim 3 or 13.

Claims 4 and 14 recite the limitation “a channel.” The limitation is previously introduced in claim 1 and 11. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the channel”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1or 11. Therefore, claims 4 and 14 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 4 and 14 recite the limitation “the moveable members.” The limitation is not previously introduced in claims 1-4 or 10-14. As such, the limitation lacks antecedent basis. Therefore, claims 4 and 14 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 5 and 15 recite the limitation “the tube.” The limitation is not previously introduced in claim 1, 5, 10 or 15. As such, the limitation lacks antecedent basis. Therefore, claims 5 and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 5 recites the limitation “airflow resistance.” The limitation “airway resistance,” is previously introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “airway resistance”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 5 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 6, 8, and 16 recite the limitation “the chamber.” The limitation “an airtight chamber,” is previously introduced in claims 6 and 16. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the airtight chamber”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claims 6 and 16. Therefore, claims 6, 8 and 16 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 7-9 and 17 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claims 6 or 16.

Claims 6, 8, 9, 16 and 17 recite the limitation “the membrane.” The limitation “a flexible membrane,” is previously introduced in claims 6 and 16. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the flexible membrane”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claims 6 and 16. Therefore, claims 6, 8, 9, 16 and 17 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 7-9 and 17 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claims 6 or 16.

Claims 6 and 16 recite the limitation “the elastance.” The limitation is not previously introduced in claim 6 or 16. As such, the limitation lacks antecedent basis. Therefore, claims 6 and 16 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 7-9 and 17 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 6 or 16.

Claim 10 recites the limitation “breathing.” The limitation is previously introduced in claim 10. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the breathing”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 10. Therefore, claim 10 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 11-20 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 10.

Claims 11-20 recite the limitation “the system.” The limitation “a simulation system,” is previously introduced in claim 10. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the simulation system”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 or 6. Therefore, claims 1-9 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-5 and 7-9 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or 6.

Claim 11 recites the limitation “an output airflow.” The limitation is previously introduced in claim 10. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the output airflow”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 10. Therefore, claim 11 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 12-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 11.

Claim 11 recites the limitation “the resistance.” The limitations “a variable resistance” and “a variation in resistance,” are previously introduced in claim 10. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the variable resistance” or “the variation in resistance”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 10. Therefore, claim 11 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 12-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 11.

Claim 11 recites the limitation “air.” The limitations “a volume of air,” is previously introduced in claim 10. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the volume of air”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 10. Therefore, claim 11 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 12-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 11.

Claim 14 recites the limitation “the device.” The limitation is not previously introduced in claims 10-14. As such, the limitation lacks antecedent basis. Therefore, claim 14 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 recites the limitation “the inlet” and “the adjustable restrictive element.” The limitations are not previously introduced in claim 10 or 15. As such, the limitation lacks antecedent basis. Therefore, claim 15 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 18 recites the limitation “a respiratory system.” The limitation is previously introduced in claim 10. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the respiratory system”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 10. Therefore, claim 18 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 19 is also rejected under 35 U.S.C. § 112(b), based on its respective dependency to claim 18.

Claim 20 recites the limitation “a variable elastance.” The limitation is previously introduced in claim 10. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the variable elastance”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 10. Therefore, claim 20 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Fuchs, et al., (hereinafter “Fuchs” US 2014/0099621).
Regarding claim 1, and substantially similar limitations in claim 6, Fuchs discloses a variable resistance device (see para. [0138]: If an airway resistance shall be simulated, a flow restrictor can be provided between the airway adapter and the air compartment) for simulating variations of airway resistance (see para. [0138]: The central processing unit may be configured to control an opening width of said flow restrictor) during breathing in a lung simulator (see abstract: The invention relates to a lung simulator apparatus), the device comprising: 
an inlet for receiving an input airflow (see para. [0126] For the simulation of a CO.sub.2 production and output of a lung the air chamber has a CO.sub.2-inlet connected to a tube comprising an electrically controllable valve, which tube is connected to a CO.sub.2-supply; see para. [0202]: Conduit tubes 49 and 49' may advantageously penetrate into the air chambers 15 and 15' similarly as depicted in FIG. 3 for conduit tube 49);  
an outlet for dispelling an output airflow (see para. [0202]: The openings of the penetrating conduit tubes 49 and 49' are located close to the base 21 (also during movement of the base 21) and closer to the base than to the outlets 19 and 19' of the air conduits 15 and 15'); 
a channel that is in fluid communication with the inlet and the outlet for receiving the input airflow and providing the output airflow to the outlet (see para. [0202]: Conduit tubes 49 and 49' may advantageously penetrate into the air chambers 15 and 15' similarly as depicted in FIG. 3 for conduit tube 49. At least the ends 50 and 50' of the conduit tubes 49 and 49', which penetrate into the air chambers 15 and 15', are elastic so that the tubes 49 and 49' may be pushed by base 21. The openings of the penetrating conduit tubes 49 and 49' are located close to the base 21 (also during movement of the base 21) and closer to the base than to the outlets 19 and 19' of the air conduits 15 and 15'); and 
an adjustable restrictive element disposed within the channel and having an orifice that is adjustable to vary the resistance experienced by air that passes through the channel (see para. [0161]: An opening width of a flow restrictor between an airway adapter and an expandable air compartment of the air chamber of the mechanical lung simulator may be controlled by the central processing unit).  

Per claim 6, Fuchs discloses an airtight chamber (see para. FIGS. 3 and 4, the disclosed invention encompasses a mechanical frame 31). 

Allowable Subject Matter
Claims 2-5 and 7-20 contain allowable subject matter. The closest prior art of record is US 2014/0099621 to Fuchs, et al. and U.S. Pat. 5,584,701 to Lampotang, et al. (hereinafter “Lampotang”).  Specifically, Fuchs and Lampotang fail to teach the limitations of claims 2-5 and 7-20. Therefore, claims 2-5 and 7-20 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 1-20 stand rejected under 35 U.S.C. § 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sean Hunter, can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./
             Primary Examiner, Art Unit 3715